Citation Nr: 1612938	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1969 to June 1971 in the United States Army, including one year of service in the Republic of Vietnam.  His military commendations included the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry with Palm Unit Citation Badge, and the Vietnam Cross of Gallantry with Gold Star Unit Citation Badge.  The Veteran passed away in September 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2009 and September 2011, the Board remanded this claim for further development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in September 2006.  The immediate cause of death listed on his death certificate was cancer of the liver metastatic to the lung.  Hepatitis C also was listed as a significant condition contributing to death but not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, he had no service-connected disabilities, nor had he sought entitlement to service connection for any disabilities. 

3.    The preponderance of the evidence indicates that the Veteran's cancer originated in the liver and metastasized to the lung and that his liver cancer or hepatitis C was not incurred in service, within one year of separation from service, and was not otherwise related to service (including as a result of in-service herbicide exposure).

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters dated in April 2007, August 2009, and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  The letters also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The November 2011 letter clarified certain misstatements made in prior notice letters and informed the appellant as to what information was necessary to substantiate a DIC claim based on a previously service-connected condition and a condition not yet service-connected.  Prior letters had informed the appellant that the Veteran was not service-connected for any disabilities at the time of his death.  As such, the Board concludes that the letters, as a whole, provided the information to the appellant prescribed in Hupp.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible.  In that regard, records from the Social Security Administration (SSA) have been determined to be unavailable, based on correspondence with SSA.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  A VA opinion was provided in July 2013, which addressed the claim for service connection for cause of death.  The reviewing physician examined the claims file and provided an opinion and rationale for all questions requested.  The Board finds the opinion report to be thorough and complete.  Therefore, the Board finds the opinion is sufficient upon which to base a decision with regards to the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

Based on the multiple notice letters to the appellant, the July 2013 medical opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The Board notes the electronic claims file does not include a diagnosis of liver or lung cancer in service or within one year of service.  As such, service connection on a presumptive basis is not warranted.  

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include respiratory cancers (including lung cancer).  38 C.F.R. § 3.309(e).  By contrast, VA has determined that liver cancer is not associated with exposure to herbicide agents.  See 68 Fed. Reg. 27,630 (May 20, 2003).  As will be discussed in greater detail below, the preponderance of the competent evidence demonstrates that the Veteran's cancer developed in the liver and metastasized to the lungs and, as such, is a primary liver cancer and not a respiratory cancer.  As such, entitlement to service connection for the foregoing is not warranted on a presumptive basis based on the above provisions.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the immediate cause of death listed on the Veteran's death certificate was cancer of the liver metastatic to the lung.  Hepatitis C also was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

The appellant contends that the Veteran developed hepatitis C in service and/or that his subsequent cancer was caused by exposure to herbicides, including Agent Orange, during his service in Vietnam and that these disorders caused or materially contributed to his death.  She believes that in-service complaints of coughing up blood was the onset of symptoms that he experienced thereafter (although initial post-service treatment visits had been unable to pinpoint a cause for the symptoms) until a formal diagnosis of hepatitis C.  She also appears to argue that joint damage from a helicopter crash in Vietnam also contributed to his death.

The service treatment records do not include complaints, treatment, or diagnoses of liver or lung cancer, or hepatitis C.  That said, in July 1970 he was found to be coughing up blood and was hospitalized for 24 hours.  There was no evidence of a gastrointestinal bleed and he was transferred for treatment for other problems.  There were no further complaints of this type of symptomatology during service, including at separation.  In March 1970, the Veteran was involved in a helicopter accident.  He denied any injuries, but there was a moderate amount of anxiety.  

After service, the appellant noted that the Veteran had been seen for internal bleeding in 1974 and 1984 and that the cause had not been determined.  Thereafter, from 1988 to 1995 the Veteran had experienced intermittent internal bleeding, with increased joint pains and stiffness.  In approximately 1990, the Veteran was found to have decreased liver function that was attributed to alcohol abuse.  (The appellant disagrees with that assessment, as the Veteran had only been drinking a few beers per day to that point, but the medical records are replete with notations of drug and alcohol abuse.)  In October 1995, a liver / spleen scan showed changes compatible with cirrhosis or hepatitis.  In approximately February 1996, the Veteran was formally diagnosed with hepatitis C.  There was no evidence of liver cancer at that time.  By July 1998, the hepatitis C had resulted in terminal liver failure.  

In August 2006, the Veteran complained of coughing up blood for the previous 10 days.  In late August 2006, a CT scan was suggestive of a primary liver neoplasm.  The diagnosis was "metastatic cancer - primary prob[ably] liver."  One day before the Veteran's death in September 2006, a private physician noted that the Veteran had a diagnosis of metastatic cancer to the lungs of unknown etiology.  The record noted that the Veteran used to be a heavy drinker until about 8 years previously when he had been diagnosed with hepatitis and to have smoked more than a pack of cigarettes per day for 20 years.  The report concluded: "At this point the patient appears to have metastatic cancer to the lungs.  He might have a primary lung cancer with contralateral metastases.  Or he might have something that originated in his gall bladder or his liver.  He could also have gastric cancer given his family history."

An August 2007 letter from the Veteran's treating physician until 2001 stated that the Veteran "died as a consequence of his cirrhosis from hepatitis C being complicated by hepatocellular carcinoma.  He likely contracted the hepatitis C in 1974 when he received blood transfusions for gastrointestinal bleeding."

Pursuant to Board remand directives, a July 2013 VA medical opinion was obtained.  The reviewing physician noted review of the claims file and observed that no autopsy or tissue biopsy had been conducted to determine the precise nature of the cancer the Veteran had.  The Veteran had diagnoses of hepatitis C, chronic liver failure, cirrhosis, diffuse metastatic lung cancer, and probable primary liver neoplasm.  The examiner discussed the Veteran's service treatment records and the absence of any evidence indicating hepatitis or even a serious viral infection with resulting fatigue.  The physician noted the hospitalization for a possible gastrointestinal bleed, but stated that the condition resolved and did not reoccur during service.  The physician concluded that it was less likely than not that the upper gastrointestinal bleed was related to his death and was more likely associated with stress while in service, based on the Veteran's mental problems during service.  Although there was no tissue evidence conclusively demonstrating if the primary cancer was in the liver or lung, given the Veteran's long history of hepatitis C and known relationship between hepatitis C and liver cancer, it seemed more likely than not that the primary site of the cancer was in the liver, particularly given the long history of abnormal liver function since 1996.  In addition, the physician concluded that it was less likely than not that the Veteran's death was related to his military service in any way, to include herbicide exposure.  The rationale was that liver cancer was not one of the presumptive service-connected conditions with a known link to herbicide exposure and given that radiologic reports showed that the lung cancer appeared to be metastatic, rather than a primary tumor in the lungs.

The Board notes that the Veteran was not service-connected for any condition at the time of his death.  Given that he was not service-connected for liver cancer, lung cancer, or hepatitis C, it is necessary to determine whether service connection should have been established for any of the foregoing.  Following a review of all evidence of record, the Board concludes that they should not.

The Board notes potentially conflicting evidence of record as to whether the Veteran's hepatitis C was incurred as a result of a blood transfusion in service and whether his cancer developed in the liver and metastasized to the lungs or developed initially in the lungs.  

As to whether the hepatitis C was incurred in service, as a result of a blood transfusion or otherwise, the August 2007 letter from the Veteran's private physician, discussed above, indicated that the Veteran's death was likely caused by hepatitis C contracted from a blood transfusion for gastrointestinal bleeding in service in 1974.  As noted in the September 2011 Board remand the Veteran actually separated from service in 1971.  Moreover, in October 1995 the Veteran told the same physician that he did not think he had a blood transfusion while being treated for gastrointestinal bleeding.  In light of the foregoing, the Board affords the above August 2007 physician's statement limited probative weight.

By contrast, the July 2013 VA reviewing physician noted that the Veteran was treated for a possible gastrointestinal bleed, but that the condition fully resolved and there were no further complaints or treatment for the remainder of service.  The physician attributed the in-service bleed to stress from his service responsibilities and that it was unrelated to his post-service problems.  In addition, the appellant concedes that the Veteran did not experience additional bleeding until 1974, multiple years after separation from service, and was not diagnosed with hepatitis C for multiple decades after service.  Thus, there is no competent and credible evidence of blood transfusion in service or the incurrence of hepatitis C due to such transfusion.  The only noted risk factor for the contraction of hepatitis C during service was the suggested use of illegal drugs.  Pertinently, 38 U.S.C.A.
§ 1110 and 38 C.F.R. § 3.301(d) prohibit the payment of compensation for any disability that is a result of a veteran's own abuse of alcohol or drugs.  Also,
38 US.C.A § 105 provides that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the abuse of alcohol or drugs by the person on whose account benefits are claimed.  Pursuant to these statutes and regulations, death resulting from a veteran's own alcohol or drug abuse cannot be service-connected.  VAOPGCPREC 11-96 (November 15, 1996).  

The Board also has considered the appellant's explicit or implied contentions that the Veteran's hepatitis C was the result of an in-service blood transfusion or was otherwise related to his military service.  In this regard, the Board acknowledges that the appellant is competent to give evidence about what she experienced; for example, she is competent to discuss the Veteran's observed symptoms, such as pain or other symptoms associated with gastrointestinal bleeding.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the appellant's lack of demonstrated medical expertise and the complexity of linking the etiology of hepatitis C to gastrointestinal bleeding or other symptomatology, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, and provided a medical opinion supported by a rationale.

There is no other medical or competent lay evidence linking the Veteran's hepatitis C with his military service.  As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hepatitis C was incurred in or was otherwise related to his military service and that service connection for that disability would not be warranted.

As to the Veteran's lung and liver cancers, the evidence clearly establishes that these cancers developed many years after separation from service.  There is no competent evidence that the cancer developed during service.  Therefore, the crucial question is whether cancer otherwise developed as a result of military service.  The primary contention is that the Veteran's in-service herbicide exposure caused the cancer that ultimately took his life.  As discussed above, service connection would be warranted on a presumptive basis if it was found that the Veteran had a primary lung cancer, but not if the primary cancer was in the liver and metastasized to the lungs.  In that regard, the Board has considered the September 2006 private physician's notation that the Veteran "might have a primary lung cancer with contralateral metastases."  The Board observes, however, that this notation is speculative on its face.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  As such, the Board finds the September 2006 private physician's notation of limited probative value.

By contrast, the July 2013 VA reviewing physician concluded that since there was no tissue testing to definitively determine the etiology of the Veteran's cancer that it was more likely that the cancer began in the liver and metastasized to the lungs.  The rationale for this conclusion was that it was more likely to be a primary liver cancer because the Veteran had a long history of abnormal liver functioning with hepatitis C and there was a known link between hepatitis C and the development of liver cancer.  The July 2013 VA physician's finding is supported by the Veteran's official death certificate, which also lists the cause of death as cancer of the liver metastatic to the lungs.  The Board acknowledges that the Veteran had certain risk factors associated with lung cancer, including a 20 year smoking history, but the definitive medical evidence of record has concluded that it was more likely than not that the Veteran had a primary liver cancer that metastasized to the lungs.  As to whether the primary liver cancer was related to military service, to include herbicide exposure, the July 2013 VA reviewing physician noted that there was no known presumptive link between liver cancer and herbicide exposure and that it was more likely that the cause of the liver cancer was his post-service hepatitis C and resulting abnormal liver functioning.  The Board finds the above the most probative evidence of record.

The Board also has considered the appellant's explicit or implied contentions that the Veteran's cancer either initially developed in the lungs or was otherwise related to in-service herbicide exposure.  Again, the Board acknowledges that the appellant is competent to give evidence about what she experienced and that lay persons are competent to provide opinions on some medical issues.  In this case, however, given the appellant's lack of demonstrated medical expertise and the complexity of diagnosing a primary lung cancer and/or linking liver cancer to in-service herbicide exposure, the Board concludes that her statements regarding any such diagnosis and link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiner.  See Jandreau v. Nicholson, 492 F.3d at 1377.  The reason for this is that the VA examiner has medical training, reviewed the history, and provided a medical opinion supported by a rationale.

There is no other medical or competent lay evidence linking the Veteran's cancer first developed in the lungs or that his liver cancer was due to in-service herbicide exposure.  As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran had primary lung cancer or that the liver cancer was incurred in or was otherwise related to his military service, to include herbicide exposure, and that service connection for that disability would not be warranted.

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his military service, to include herbicide exposure or the development of hepatitis C therein.  However, the most probative medical evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements are substantially outweighed by the conclusions of the VA physician's opinions and the only potentially contradictory medical opinion of record is speculative in nature and of limited probative value.  

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


